Citation Nr: 0718537	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the period from August 11, 1999 to October 23, 
2006 for generalized anxiety disorder.  

2.  Entitlement to a disability evaluation greater than 30 
percent for the period from October 24, 2006, to the present 
for generalized anxiety disorder. 


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1965 and from September 1990 to April 1991.  He also had 
periods of active duty for training from August 1983 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  For the period from August 11, 1999 to October 23, 2006, 
the veteran's generalized anxiety disorder did not cause 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.  Nor do his symptoms require continuous medication.  

2.  For the period from October 24, 2006 to the present, the 
veteran's generalized anxiety disorder does not cause 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for generalized 
anxiety disorder for the period from August 11, 1999, to 
October 23, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9400 (2006).

2.  The criteria for a 50 percent rating for generalized 
anxiety disorder for the period from October 24, 2006 to the 
present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 9400 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected generalized anxiety disorder, 
currently evaluated as 30 percent disabling under DC 9400, 
generalized anxiety disorder.  38 C.F.R. § 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a noncompensable evaluation 
is assigned when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  According to DSM-IV, a GAF 
score of 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
and cause no more than slight impairment in social, 
occupational, or school functioning.  A GAF score of 45 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  

In December 2001, the veteran underwent a VA mental disorders 
examination.  At the time of the examination, the veteran was 
not receiving psychiatric care and had not been hospitalized 
for his mental disorder.  The veteran worked full time, and 
found his job "somewhat stressful."  While the veteran 
reported feeling "jittery" and anxious at work, he did not 
have to leave work due to his generalized anxiety disorder 
and could perform his job without impairment.  The veteran 
reported getting along well with his wife and adult son.  He 
reported having four to five good friends with whom he 
socialized moderately.  The veteran reporting having "very 
few" hobbies, but enjoyed working in his garden.  Sometimes 
it was very difficult for him to sleep; he could only stay 
asleep for three to four hours per night.  He reported some 
difficulty concentrating.  He denied feeling depressed.  He 
did not report hallucinations, suicidal ideation, or 
homicidal ideation.  

Upon examination, the veteran was cooperative and calm.  He 
did not appear jittery during the interview, but he 
complained of moderate anxiety symptoms.  The veteran 
displayed concentration difficulty when performing serial 
seven subtractions, but completed the task.  His mood was 
euthymic and his affect was appropriate.  There was no 
evidence of looseness of association.  No delusional material 
was observed.  His judgment and insight were fair.  

The examiner provided a diagnosis of mild generalized anxiety 
disorder and assigned a GAF score of 80.  The examiner 
concluded that the veteran had generalized anxiety disorder 
that was "very mild" in nature and emphasized this 
throughout the summary report providing highly probative 
evidence against this claim.  His most prevalent symptom was 
difficulty concentrating.  The examiner noted that he had 
some "mild" anxiety symptoms at work.  The examiner stated 
that the veteran had an adequate social life, had friends, 
and got along well with co-workers and family members.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides evidence 
against the veteran's claim.  It does not show that his 
symptoms required continuous medication.  Additionally, the 
examination showed that while the veteran experienced some 
anxiety symptoms at work, they did not interfere with his 
productivity.  Lastly, the examination did not show that the 
veteran's symptoms caused social impairment; he had been 
married for over 30 years and got along well with his spouse, 
adult son, and four to five good friends, providing factual 
evidence against a finding of a compensable disability 
evaluation.  

There is no other medical evidence of record to show that the 
veteran met the criteria for a compensable disability 
evaluation before his October 2006 VA mental disorders 
examination.  Reviewing the evidence, the Board finds that 
the overall disability picture for the veteran's generalized 
anxiety disorder does not more closely approximate a 
compensable rating for the period from August 11, 1999 to 
October 23, 2006.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

In October 2006, the veteran underwent a VA mental disorders 
examination, which was the basis for the award of a 30 
percent evaluation.  The examiner reviewed the veteran's 
claims folder prior to the examination.  The veteran had been 
married for approximately 40 years.  He and his wife did not 
have many significant problems.  He became irritable with her 
when he felt anxious and his wife was upset because the 
veteran did not finish projects around their home.  The 
veteran reported attending church once a week, and not having 
social contacts or friends outside of that activity.  The 
veteran's hobby was exploring old cemeteries and researching 
Confederate graves.  

The veteran reported chronic early insomnia, resulting in 
only two hours of sleep per night.  He felt restless at 
night, and helped relive the feelings by driving around his 
neighborhood.  The veteran had nightmares approximately twice 
a month.  He felt easily distracted and could not finish 
tasks.  He had an exaggerated startle response.  

Upon examination, the veteran was appropriately dressed and 
groomed.  His psychomotor activity was restless.  His mood 
was anxious and his affect was appropriate.  He was easily 
distracted and could not perform serial seven subtraction or 
spell a word forward and backward.  His thought process and 
content were unremarkable.  He did not have any delusions, 
hallucinations, suicidal ideation, or homicidal ideation.  
His judgment was good; he understood the outcome of his 
behavior.  His insight was adequate; he understood that he 
had a problem.  The veteran did not display inappropriate or 
obsessive and ritualistic behavior.  His impulse control was 
good.  The veteran reported  a history of panic attacks, his 
last one was in 1999.  The examiner noted that the veteran 
was able to maintain minimum personal hygiene.  The examiner 
noted that the veteran retired from his job as a personnel 
specialist in 2002 because he was eligible due to his age or 
the duration of his work.  

The examiner concluded that the veteran's remote and 
immediate memory were moderately impaired and his recent 
memory was mildly impaired.  The veteran was unable to name 
the four most recent U.S. Presidents and could remember one 
of three words after a nine minute delay.  He could recite 
five digits in a series forward and only three backward.  

The veteran was diagnosed with generalized anxiety disorder 
characterized by excessive worry, restlessness, difficulty 
concentrating, irritability, and difficulty staying asleep.  
The examiner assigned a GAF score of 45 to reflect the 
ongoing conflict in the veteran's marital relationship due to 
the veteran's inability to sleep or remain in bed.  The GAF 
score also reflected fatigue from only two hours of sleep per 
night, with reduced efficiency when doing yard work.  The 
examiner concluded that the veteran's fatigue and 
concentration difficulty prevented him from obtaining a part 
time job to supplement his retirement income.  

The examiner opined that there was not total occupational and 
social impairment due to the veteran's generalized anxiety 
disorder.  He concluded that the veteran's symptoms did not 
cause deficiencies in judgment, but that they caused 
deficiencies in thinking because the veteran could not 
concentrate.  The veteran was deficient with regard to family 
relations because he became irritable towards his wife and 
upset her with his inability to stay asleep.  The veteran's 
symptoms caused a deficiency in his ability to work because 
he was too fatigued and unable to concentrate in order to 
have a part time job.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides evidence 
against the veteran's claim for an evaluation higher than 30 
percent.  The October 2006 VA examination was the basis of 
the grant of the 30 percent evaluation in February 2007.  The 
examination does not show that the veteran meets the criteria 
for a 50 percent evaluation.  Specifically, it does not show 
that he had occupational and social impairment with reduced 
reliability and productivity.  The veteran did not have 
flattened affect and he had no speech disorders such as 
circumstantial, circumlocutory, or stereotyped speech.  He 
did not report weekly panic attacks.  In fact, he stated that 
his last panic attack was in 1999, eight years ago.  He did 
not have difficulty understanding complex commands.  His 
memory was mildly to moderately impaired, but his judgment 
was not.  While he had difficulties in his marriage, he has 
been married to the same person for approximately 40 years.  
The problems, as cited above, appear minor.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's generalized anxiety 
disorder does not more closely approximate a 50 percent 
rating for the period from October 24, 2006 to the present.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than a noncompensable rating for the period 
from August 11, 1999 to October 23, 2006 and a 30 percent 
rating for the period from October 24, 2006 to the present.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The October 2001 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the February 2007 VCAA follow-up 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
October 2001 VCAA letter is non-prejudicial, harmless error.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the October 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

A compensable evaluation for generalized anxiety disorder for 
the period from August 11, 1999, to October 23, 2006, is 
denied.  

An increased evaluation for generalized anxiety disorder for 
the period from October 24, 2006, to the present, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


